DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the instant application and are examined on the merits herein. 

Priority
The instant application is a 371 of Foreign Application no. PCT/CN2019/086536 filed on 05/13/2019 which claims priority to Foreign Application no. CN/2019/10043178.7 filed on 01/17/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The instant application claims priority to Foreign Patent no. PCT/CN2019/086536 filed on 05/13/2019 and CN/2019/10043178.7 filed on 01/17/2019. No priority is given to claims 1-15 in the absence of a translated Foreign Patent application. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claims 1-15 receive the filing date of the instant application, 07/16/2021.  

Claim Objections
Applicant is advised that should claims 8 and 15 be found allowable, claims 13-14 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a self-destructive part for cutting the disposable drainage tube" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
According to the 3-prong analysis of 35 U.S.C. 112(f) for analyzing claim limitations, the claim limitation cited above in claim 1 invokes and is thus interpreted by this statute. Sufficient structure for the self-destructive part of the functional tube has been found at least in the specification pg. 10 lines 4-12 and Fig. 4, reference numbers 19 and 20. The claim limitation is thus considered clear and is not rejected under 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims, 1-15, are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "A visualized surgical assembly, characterized in that it comprising" in line 1.  This limitation is unclear in that it is unclear how the word visualized modifies the surgical assembly. The examiner suggests modifying the limitation to read “A surgical assembly for visualization, said surgical assembly comprising”. 
Further, claim 1 recites the limitation “the disposable drainage tube and the functional tube are connected detachable along the axial” in lines 3-4. This limitation is grammatically incorrect and unclear. The examiner suggests modifying the limitation to read “the disposable drainage tube and the functional tube are connected detachably along the axis”. 
Further, claim 1 recites the limitation “along the axial of the tube body”. This limitation is unclear in that there is insufficient antecedent basis for this limitation in the claim and in that there are two different tubes previously claimed. One of ordinary skill would not understand which tube body is being claimed in this instance. In light of the specification of the instant application, the examiner suggests modifying the limitation to read “along the axis of a body of the drainage tube and a body of the functional tube”. 
Claim 3 recites the limitation "the tube body" in lines 3 and 7.  This limitation is unclear in that it is unclear which tube body it is meant to refer to. In light of the specification of the instant application, the examiner suggests modifying the claim to read “the tube bodies” in lines 3 and 7.
Claim 4 recites the limitation "the sliding" in line 2.  This limitation is unclear in that it is unclear which structure this limitation is meant to point to. The examiner believes that this should be the slider of the sliding chute- slider combination and therefore suggests modifying the claim to read “the slider”. 
Further, claim 4 recites the limitation “the opening containment cavity” in line 3. There is insufficient antecedent basis for this limitation in the claim. This rejection could be rendered moot by changing the article “the” to “a”.
Further, claim 4 recites the limitation “the tube body” in line 4. This limitation is unclear at least for the same reasons as stated above regarding the tube body. In light of the specification of the instant application, the examiner suggests modifying the claim to read “the tube body of the functional tube”. 
Claim 5 recites the limitation “the sliding comprising a second sliding” in line 2. This limitation is unclear in that it is unclear which structure this limitation is meant to point to. The examiner believes that this should be the slider of the sliding chute- slider combination and therefore suggests modifying the claim to read “the slider comprising a second slider”.
Further, claim 5 recites the limitation “the tube body” in lines 3 and 5. This limitation is unclear at least for the same reasons as stated above regarding the tube body. In light of the specification of the instant application, the examiner suggests modifying the claim to read “the tube body of the functional tube” in line 3 and “the tube body of the drainage tube” in line 5. 
Claim 12 recites the limitation “the sliding comprising a second sliding” in line 2. This limitation is unclear in that it is unclear which structure this limitation is meant to point to. The examiner believes that this should be the slider of the sliding chute- slider combination and therefore suggests modifying the claim to read “the slider comprising a second slider”.
Further, claim 12 recites the limitation “the tube body” in lines 3-4. This limitation is unclear at least for the same reasons as stated above regarding the tube body. In light of the specification of the instant application, the examiner suggests modifying the claim to read “the tube body of the functional tube” in line 3 and “the tube body of the drainage tube” in line 4. 

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites the limitation "the functional tube is provided with a self-destructive part for cutting the disposable drainage tube". Foreign Application no. EP/1284120A1 to Herrmann (PTO-892) discloses a disposable endoscope (17 endoscope) and suction drainage tube (19 suction tube) assembly, wherein the endoscope (17 endoscope) provides visualization and the tubes (17 endoscope and 19 suction tube) are connected detachably (para. 0030 lines 253-256) along their axes by a disposable jacket comprising a sliding chute – slider combination (97 and 21 slider and sliding chute) in at least one embodiment. Herrmann further discloses the importance of eliminating or reducing the risk of infection transmission between patients caused by using tubing on multiple patients (para. 0002-0006); however, Herrmann does not provide the extra step of destroying the tubing when the procedure commences by a self-destructive cutting portion provided in the visualization tube as claimed in the instant application. Foreign Application no. CN/112370586A (PTO-892) discloses a disposable catheter (1 catheter) comprising a cutting plug (203 plug comprising 3 cutting mechanism) that acts to cut the distal end (101 distal end) of the urinary catheter (1 catheter) to avoid re-use of the urinary catheter and cross-infection (para. 0006-0008); however, this application does not have a priority date before the effective filing date of the instant application and does not read on the structural components of the self-destructive part as included in the claim under the 35 U.S.C. 112(f) analysis. U.S. P.G. Pub. no US/2008/0103357A1 to Zeiner (PTO-892) discloses a cuttable attachment apparatus (510 attachment apparatus) for at least two endoscopic instruments (512 and 514 endoscopic instruments); however cutting of the disposable attachment apparatus is not realized by the structure of one of the instruments and does not cause the cutting of the other instrument. In the examiner’s opinion, this limitation is not taught nor rendered obvious by the prior art stated or otherwise available to one of ordinary skill in the art before the effective filing date of the instant application, because this structure is not known in an analogous art and provides an extra function to the prior art of infection transmission reduction by cutting the drainage tube to ensure that the drainage tube can’t be accidentally used. 
Claims 2-15 are considered allowable for depending upon an allowed base claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN/107951549A to Sun (PTO-892) discloses a disposable surgical assembly that provides both suction and visualization via a visualization head. CN/105999441A to Lu (PTO-892) discloses an integrated camera and negative pressure aspiration endoscope. CN/103816603A to Qian (PTO-892) discloses a disposable drainage tube connector for an endoscope system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781